 IntheMatterof STANDARDLIME & STONECO.andLOCAL #175,QUARRY WORKERS UNIONCase No. B-1246.-Decided November 2, 1939Limestone Quarrying and Cement Manufacturing Industry-Investigation ofcontroversy concerning representation: employer refuses torecognize and questions status, of petitioning Union;rival organization-Unit.Appropriate for-Collective Bargaining:all employees; excluding laboratory andoffice employees, officials, and foremen, having stibforemen under them ; stipula-tion asto-Current Labor Dispute:strike which commenced on- April 24, 1935,ceased tobe-Representatives:eligibility to participate in choice:former em-ployees whowent on strike and failed to return to work not eligible to partici-pate-Election Ordered:pay roll immediately preceding Direction of Election-chosen as a basis for determining eligibility to vote ; petitioning Union may(request the Board to remove its name from the ballot.Mr. Jacob BlumandMr. Samuel M. Spencer,for the Board.Mr. Harry H. ByrerandMr. L. I. Rice,ofMartinsburg,W. Va.,andAl','.Charles lblarkell,of Baltimore, Md., for the Company.Mr. Charles G. Gain,of Martinsburg, W. Va., for Local 175.Cllr.E. L. Luttrell,of Martinsburg, W. Va., for the Independent.Mr. Gilbert V. Rosenberg,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF TI-11E CASEOn November 10, 1938, Local #175, Quarry Workers Union, hereincalled Local 175, filed with the Regional Director for the Fifth Region(Baltimore,Maryland) a petition alleging that a question affectingcommerce had arisen concerning the representation of employees ofStandard Lime and Stone Co., Martinsburg, West Virginia, hereincalled the Company, and requesting an investigation and certificationof representatives pursuant to Section 9 (c) of the National Labor'Relations Act, 49 `Stat. 449,"herein called the Act.' On January 16,1939, the National Labor Relations Board, herein called the Board,,acting pursuant to Section 9 (c) of the Act and Article III, Section3, of National Labor Relations Board Rules and Regulations-Series1, as amended, ordered. an investigation and authorized the Regional.17 N. L. R. B., No. 7.147 148DECISIONSOF NATIONALLABOR RELATIONS BOARDDirector to conduct it and to provide for an appropriate hearingupon due notice.On January 20, 1939, the Regional Director issued a notice of hear-ing, copies of which Were duly served upon the Company, Local 175,and Independent Employees Organization of the Martinsburg Plant,,Standard Lime and Stone Company,' herein called the Independent,a labor organization claiming to represent employees directly affectedby the investigation.Pursuant to notice, a hearing was held at Martinsburg, West Vir-ginia, on February 2, 3, 4, 6, and 7, 1939, before Herbert' Wenzel, theTrial Examiner duly designated by the Board.The Board, theCompany, Local 175, find the Independent were represented by coun-sel and participated in the hearing.Full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing upon the issues was afforded all parties.During the courseof the hearing, the Trial Examiner made rulings on several motionsand objections to the admission of evidence.The Trial Examinerreserved decision on 'a motion made by the Company at the close ofthe hearing to dismiss the petition.The motion is hereby denied.The Company fired exceptions to 'the rulings of the Trial Examinerand the Regional Director, and a brief in support thereof, both ofwhich were duly considered by the Board. The Board has reviewedthe rulings of the Trial Examiner and the Regional Director andfinds that no prejudicial errors were committed.2The rulings arehereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYStandard Lime & Stone Company is a Maryland corporation withitsmain office in Baltimore, Maryland.Among the properties whichit operates is a plant located near Martinsburg, West Virginia.Thatplant is the only property of the Company involved in this proceed-ing.It covers a tract of 265 acres.of land where the respondent is,engaged in the quarrying, crushing, and screening of limestone, and'Incorrectly designated in the notice of hearing as "Independent Employees Organiza-tion of the Standard Lime and Stone Company, Martinsburg, West Virginia."2Prior to thehearingthe. Company filed with:the. Regional Director a petition forIssuance of a subpena requiring the attendance of J.' B. Foreman, president of Local 175,and a notice requesting the production of certain documents.The Regional Director denied,the petition and declined to comply with the notice.Foreman nevertheless testified volum-farily and no prejudicial error resulted from the Regional Director's action. STANDARD LIME S STONE COMPANY149;in the manufacture of cement, "staflux," and other products of lime-stone.Until October 1935 the Company also manufactured lime atthis plant.The principal materials used by the Company in its manufacturingprocesses are limestone, gypsum, mill scale, and shale.The limestoneand shale are quarried at the plant, but the gypsum and mill scaleare brought to Martinsburg by rail from-New York, Pennsylvania,,and New Jersey. In 1935 the respondent purchased 2,620 net tonsof gypsum and 3,005 gross tons of mill scale, amounting to 1 per cent.of the materials used, outside of West Virginia. In addition it pur-chased 45,000 tons of coal, which, though originating in West Vir-ginia, crossed State lines before being delivered at the Martinsburgplant.The machinery and equipment used by the respondent inquarrying and manufacturing at the Martinsburg plant were pur-chased outsideWest Virginia.During the year 1935 the respondent produced 301,061 gross tons.of stone, 395,169 barrels of cement, 21,160 net tons of "staflux," and22,017 net tons of lime at its Martinsburg plant.During the same-period 83 per cent of respondent's sales weremade in 10, States other-than West Virginia, and in the District of Columbia. The remaining17 per cent of the products sold by the respondent were shipped topoints in West Virginia, but all of them, with the exception of 2 or 3per cent, crossed State lines before reaching their destination inWest Virginia..The respondent has a trade-mark, registered with the UnitedStates Patent Office, for use in commerce among the several States.'-11.THE ORGANIZATIONS INVOLVEDLocal #175, Quarry Workers Union, is a labor organization affili--ated with the Committee for Industrial Organization? It admits to.membership all employees of the Company's Martinsburg quarry and-.other quarries in the vicinity except officials and top foremen.The Independent Employees Organization of the MartinsburgPlant, Standard Lime and Stone Company, is an. unaffiliated labororganization, admitting to membership all persons employed at theMartinsburg plant except officials and foremen.3 The parties stipulated that the entire record before' the Board and beforethe Unite&States CircuitCourt of Appealsfor the FourthCircuit inMatter of Standard Lime '&Stone CompanyandBranchNo. 175, QuarryWorkers International Unionof North America,,5N. L. R.B. 100, and inStandard Lime & Stone Company v.National Labor RelationsBoard, 97 F.(2d) 531, should be considered as evidence in this case. The findings in thissection are taken fromthe Board's decision in that case.4In January1938,Local 175, formerly known as Branch No. 175, Quarry Workers=International Union of North America, transferred its affiliationfrom the American Federa-tionofLabor to the Committeefor Industrial Organization,now the Congress of:'Industrial Organizations. 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDHI. THE°RIIESTION CONCERi\iNG"REPRESENTtSTTbNOn February 14, 1938, Local 175 sent a letter to the Company re-.questing a conference"for the purpose of collective bargaining," andto discussthe reinstatement of certain of its members pursuant to.a.Decision and Order of the Board issued on February4, 1938, in..''clatter of Standard LimecCStone CompanyandBranch No. 175,.Quarry Workers International Union of North America.5The Com-.pany replied by letter dated February 16 that it had filed a petitionfor review of the Board's Order in the United States Circuit Court ofAppeals for the Fourth Circuit.On October28, 1938,Local 175 sentthe Company a letter stating that it still represented a majority of,the C.olnpanry's~employees"a7 d `requestiligThat representatives of theCompany meet with representatives of Local 175 to settle "the labordifficulties still existing" between the Company and members of Local175.By letter dated October 31, the Company informed Local 175that so faras it knew Local 17 5 did not represent any of its employeesand denied that there were any labor difficulties among its employees..At the hearing, the Independent contended that itrepresents'amajority of the present employees of the Company and requested thatit be certifiedas their exclusivebargaining agent.We find thata question has arisenconcerning the representation.of employeesof the Company.IV. THE EFFECT OF TIIE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connecting with the,operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among-the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe parties stipulated early in the hearing that all of the Com-pany's production employees and all other employees at its Martins-burg plant, except laboratory and office employees, officials, andforemen having subforemen under them, constitute a unit appropriatefor collective bargaining.Subsequently, Local 175 stated that itdid not intend by the stipulation to agree to the inclusion of guards.The Independent did not amplify its understanding except to statethat the stipulation did not specifically exclude guards from theagreed unit.The Company did not comment on this issue.5 5 N. L. R. B. 106. STANDARD LIME & STONE COMPANY151On the Company's pay roll for-January15, 1939, in evidence, nopersons are classified as guards,but three appear as watchmen.Underthe circumstances-of this case and in view of the fact that the recordaffords no basis for the exclusion of guards or watchmen,we shalladoptthe stipulation entered into at the hearing without the modifi-cation requestedby Local 175.We find that all employees of the Company at its Martinsburgplant, excluding laboratory and office employees,officials, and fore-men having subforemen under them, constitute a unit appropriate forthe purposes of collective bargaining,and that said unit will insure toemployees of theCompany thefull benefitof their rightto self-organization and to collective bargaining and otherwiseeffectuate thepolicies of the Act.QVI. THE DETERMINATION OF REPRESENTATIVESLocal 175 contends that it now represents 210 employees of theCompany within an appropriate unit who went out on strike on April24, 1935, and who have neither returned to work for the Company norobtained other regular and substantially equivalent employment;that a controversy which arose between the Company and Local 175and resulted in a strike on April 24, 1935, is a labor dispute within themeaning of Section 2 (9) of the Act 6 which has been and now iscurrent; that the above-mentioned 210 employees are still employeesof the Company within. the meaning of Section 2 (3) of the Act; 7that pursuant to the rule enunciated by the Board in theSartgriuscase," the Company's pay roll of April 30, 1935, being the last oneto include all persons employed by the Company on the date of thecommencement of the strike, should be used to determine eligibility;and that the afore-mentioned 210 employees are a majority'of''em'ployeeswithin an appropriate' unit whb were employed' by theCompany on April '24, 1935.The Company denies that there is a current labor dispute now iiiexistence among its employees. It contends that the dispute whicharose on April 24, 1935, is no longer current, that its former employeesSection 2 (9) reads as follows : The term "labor dispute"includes any controversyconcerning terms, tenure or conditions of employment,or concerning the association orrepresentation of persons in negotiating,fixing,maintaining, changing,or seeking toarrange terms or conditions of employment, regardless of whether the disputants stand inthe proximate relation of employer-and employee.7 Section 2 (3) reads as follows : The term "employee" . . .shall include any individualwhose work has ceased as a consequence of, or in connection with, any current labordispute or because of any unfair labor practice, and who.has not obtained any other regularand substantially equivalent employment . . .8Matter of A. Sartorius.&Co., Inc.andUnited MineWorkers ofAmerica, District 50,Local 12090,10 N. L. R. B. 493,in which the Board held that during the currency of astrike(not the result of an unfair labor practice)only those persons who were employees ofthe Company at the commencement of the strike,excluding persons subsequently hiredto replace striking employees, are eligible to participate in the election of bargainingrepresentatives.247384-40-vol. 17-11 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDwho went out on strike and failed to return to work are no longer itsemployees within the meaning of the Act, and that the eligibility rulestated in theSartorius 0case is not applicable here.The Independent requested at the hearing that it be certified asthe exclusive representative for all employees in the appropriate unitor be placed on the ballot in the event an election is ordered. -Itclaims to have- been designated by a majority of the present em-ployees of the Company within the appropriate unit as their repre-sentative.Resolution of these conflicting contentions requires a determinationwhether the work of the individuals whom Local 175 claims to.repre-sent ceased as a consequence of, or in connection with, any currentlabor dispute.That the cessation of their work resulted from a' labordispute is conceded.The crux of the matter is the currency of thedispute.The strike in question was not caused by unfair labor practices ofthe Company. It started, prior to the effective date of the Act, onApril 24, 1935, and was still current on July 15, 1935,10 the date of analleged refusal by the Company to bargain collectively.By the endof July 1935 the Company had replaced the strikers. Regular picket-ing nevertheless continued until September 15, 1935, and sporadicpicketing "for several months thereafter." 11On February 24, 1936, Local 175 filed charges upon. which, theBoard issued a complaint against the Company alleging, amongother things, that on July 15, 1935, the Company had refused tobargain collectively within the meaning of Section 8 (5) of the Act.After a hearing upon the complaint, but before issuance of a decision,theBoard, on June 16, 1936, dismissed its complaint withoutprejudice.12On May 19, 1937, Local 175 filed new charges is upon which theBoard issued a complaint against the Company similar- to that whichithad dismissed in June 1936. ' The proceeding before. the Boardculminated in a Decision and Order issued February 4, 1938.OnJune 13, 1938, the Circuit Court of Appeals for the Fourth Circuitissued a decree 14 setting aside the Board's order.The petition inthe instant proceeding was filed by Local 175 on November 10, 1938.9See footnote 8,supra.11Matter of Standard Lime A Stone CompanyandBranch No.175,QuarryWorkersInternational Union of North America,5 N.L.R. B. 106;Matter of Standard Lime hStone Company v. National Labor Relations Board,97 F.(2d) 531.u Matter of Standard LimedStone CompanyandBranch No. 175, Quarry WorkersInternational Union of North America, 5N. L: R. B. 106.12The dismissal followed the decision of the Supreme Court inCarter and Carter CoalCo., 298 U. S. 238.>sThe filing of the new charges followed the decision of the Supreme Court inJonesand Laughlin Steel Corporation,301 U. S. 1.uMatter of Standard Lime t Stone Company v.National Labor Relations Board, 97 F.(2d) 531.q STANDARD LIME & STONE COMPANY153Except for sporadic picketing found by the Board -to have con-tinued "for several months" after September 15, 1935, the record isbarren of any evidence of strike activity during the past 4 years.Litigation of the labor dispute has not been continuous. It wasinterrupted during the 11-month period from June 1936 to May1937, and terminated in June 1938, 5 months prior to the filing ofthe petition herein.Under all the circumstances of this case, we find that the strikewhich commenced on April 24, 1935, was no longer current at thetime of the initiation of this proceeding.The doctrine of theSar-toriuscase-'-5 1 is therefore inapplicable.Inasmuch as the strike wasnot caused by unfair labor practices, and is no longer current, formeremployees of the Company who went on strike on April 24, 1935, andwho have not since returned to work for the Company are not em-ployees of the Company within the meaning of Section 2 (3) of theAct and will, accordingly, be excluded from participation in the se-lection of bargaining representatives.The Independent, claiming to represent a majority of the Com-pany's present employees in the appropriate unit, introduced evidencein support of its claim.Local 175 claims that present employees ofthe Company who were its members in 1935 would vote for it in anelection to select bargaining representatives.We shall order anelection by secret ballot among the Company's employees in the ap-propriate- unit who were employed during the pay-roll period im=mediately preceding the date of this Decision and Direction of Elec-tion to determine whether they desire to be represented by Local 175,by the independent, or by neither, for the purposes of collective bar-gaining.In view of our determination that former employees of the Com-pany who went on strike on April 24, 1935, and have not since re-turned to work for the: Company are ineligible to vote in the election,Local 175 may desire to have its name withdrawn from the ballot.If it so desires it should notify the Board to that effect within 5 daysfrom the'date of this decision.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Standard Lime & Stone Co., Martinsburg,West Virginia, within the meaning of Section 9 (c) and Section 2(6) and (7) of the National Labor Relations Act.15 See footnote 8,Supra. 154DECISIONSOF NATIONAL LABOR RELATIONS BOARD2.All employees of the Company, excluding laboratory and' officeemployees, officials,and foremen having subforemen under them, con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the National Labor Rela-tions Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, it is hereby.DIRECTED that, as a part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith Standard Lime & Stone Co., Martinsburg, West Virginia,- anelection by secret ballot shall be conducted as early as possible butnot later-than thirty (30) days from the date of this Direction ofElection, under the direction and supervision of the Regional 'Di-rector for the Fifth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Section9, of said Rules and Regulations, among all employees of StandardLime & Stone Co., at its plant' in Martinsburg, West Virginia, whowere employed during the pay-roll period immediately precedingthe date of this Direction of Election, including employees who didnot work during such pay-roll period because they were till, or on va-cation, and employees who were then or have,since, been temporarilylaid off, but excluding laboratory and office employees, officials, fore-men having subforemen, under them, and all employees who havesince quit or been discharged for cause, to determine whether theydesire to be represented by Local #175, Quarry Workers Union orby the ' Independent Employees Organization of the MartinsburgPlant, Standard Lime and Stone Company, or by neither, for thepurposes of collective bargaining.